Citation Nr: 1040337	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating in for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for an increased 
rating for a lumbosacral strain.

The Veteran failed to appear for a RO (Travel Board) hearing that 
was scheduled in August 2010.  This hearing request is therefore 
deemed to be withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

A VA orthopedic examination was conducted in June 2007 with the 
examiner noting that the Veteran's claims file was unavailable.  
The examiner noted some normal neurologic findings, but it is 
unclear whether there was any associated neurologic impairment.  
The Veteran indicated in a November 2007 letter that his back 
condition had worsened.

The veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
light of the Veteran's contentions regarding his worsened 
lumbosacral condition, a new orthopedic examination is required.

The Veteran completed an Authorization and Consent to Release 
Information to the VA (Form 21-4142) in June 2007 in which he 
listed multiple treatment providers.  While some of these listed 
providers included those which may not have provided treatment 
for the instant orthopedic disability, at least one of the listed 
providers treated the Veteran for "back pain."  The RO asked 
the Veteran to complete separate releases for each health care 
provider, but the Veteran did not respond.  38 U.S.C.A. § 
5103(a).  The Veteran is again advised that if he wants VA to 
obtain these records he must complete the necessary individual 
releases, or he may submit the records himself.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA 
orthopedic examination to determine the 
current severity of his lumbar spine 
disorder.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report that the file 
was reviewed.  All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.

The examiner should identify all current 
orthopedic and neurologic manifestations of 
the service connected lumbar spine disorder.

The examiner should provide an opinion 
concerning the current ranges of motion, 
including whether there is pain/painful 
motion, weakened movement, premature/excess 
fatigability, incoordination or flare-ups. 
These determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.

The examiner should also note all associated 
neurologic impairment as well as its 
severity.

3.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

